*416OPINION OF THE COURT
Lee L. Holzman, J.
The administratrix, the decedent’s sister, seeks, inter alia, to remove the restrictions from her limited letters of administration so that she may collect settlement proceeds, allocate the entire recovery to the personal injury causes of action, and judicially account for the proceeds.
The decedent was struck by a motor vehicle while bicycling. He died on March 28, 2010. The decedent’s sole distributee, his son, was served with process and defaulted. The New York State Department of Taxation and Finance and the New York State Office of Victim Services consent to the application.
Counsel fees and disbursements are allowed in the sum requested. In reimbursement of the decedent’s funeral expenses, the sum of $6,000 is to be paid to the New York State Office of Victim Services and the sum of $462.55 is to be paid to the petitioner. As a period of seven months.has not elapsed since the date of the issuance of limited letters of administration, the court may not at this time grant the request to judicially settle the petitioner’s account (see SCPA 2208 [1] [a]) or relieve the fiduciary from liability for a claim presented within seven months of the issuance of letters should she pay a distributive share prior to the presentation of that claim (see SCPA 1802).
Consequently, the only relief that the court can grant at this time is to remove the restrictions on the limited letters of administration so that the administratrix may collect the settlement proceeds and pay counsel fees and disbursements as well as funeral expenses. Those administration and funeral expenses may be paid at this time because they have priority over any claims that might hereafter be presented (see SCPA 1811 [1]). In the event that no additional claims are presented to the petitioner after seven months have elapsed, upon filing an affidavit so stating, she may present a decree judicially settling her account, including the payment of statutory commissions to herself (see SCPA 2307 [1]).
Settle an interim decree authorizing the relief granted herein and proceed accordingly.